194 F.2d 1005
HARTFORD ACCIDENT & INDEMNITY CO.v.BLACK et al.
No. 13669.
United States Court of Appeals Fifth Circuit.
March 18, 1952.

Robert E. Keeton, Houston, Tex., for appellant.
J. Edwin Smith, Houston, Tex., for appellees.
Before HUTCHESON, Chief Judge, and HOLMES and STRUM, Circuit Judges.
HOLMES, Circuit Judge.
After careful consideration of appellant's second petition for rehearing, we are of the opinion that it should be denied. So far as the merits of this case are concerned, it is not material whether the appellee's injury occurred on October 2, 1948, or October 19, 1948. The actual date is important solely on the jurisdictional issue, that is, solely, to determine whether notice of the accident was timely given. This issue as to notice is entirely separate and distinct from each and every issue on the merits. The petition is denied. Cf. Garcia v. Garza, Tex.Civ.App., 161 S.W.2d 297; Fielder v. Houston Oil Co., Tex.Com.App., 210 S.W. 797.


1
Denied.